Citation Nr: 0530548	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for a thyroid disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD). 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic urinary 
condition and impotence (claimed as kidney and bladder 
problems and sexual dysfunction). 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 

INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, wherein the RO found that new and 
material evidence had not been received to reopen claims for 
service connection for PTSD and urinary disorder and 
impotence (claimed as kidney and bladder problems and sexual 
dysfunction).  By that same rating action, the RO denied 
service connection for a thyroid disorder. 

On VA Form 21-22, Appointment of Veterans Service 
Organization As Claimant's Representative, dated and signed 
by the veteran in January 2002, and in an October 2004 
statement to the Board, the appellant revoked the American 
Legion as his representative.  A Report of Contact, dated in 
early May 2005, reflects that the veteran indicated to the RO 
that he had "lawyers looking at his case."  Thereafter, the 
veteran was unrepresented at a May 2005 hearing at the RO in 
Oakland, California before the undersigned Veterans Laws 
Judge and stated that he was representing himself.  
Therefore, the Board finds that the veteran is currently 
unrepresented in the current appeal.  

As noted above, in May 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Oakland, 
California.  A copy of the hearing transcript has been 
associated with the claims file.  

(The issues of whether new and material evidence has been 
received to reopen the claims for service connection for PTSD 
and urinary disorder and impotence (claimed as kidney and 
bladder problems and sexual dysfunction) will be addressed in 
the remand that follows the decision below).

FINDING OF FACT

The veteran does not have a thyroid disorder, diagnosed as 
hypothyroidism, that is the result of a personal assault 
during military service. 


CONCLUSION OF LAW

The veteran's thyroid disorder, diagnosed as hypothyroidism, 
is not the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in August 
2002 and July 2004, and a February 2004 statement of the 
case.  In particular, the letters informed the veteran that 
to substantiate his service connection claim he must 
demonstrate that he has a current disability that is related 
to service.  The RO instructed the veteran that the evidence 
included a statement from a doctor, containing the physical 
and clinical findings, the results of any laboratory tests or 
X-rays and the dates of examinations and tests.   The letters 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including medical records, 
Social Security Administration records, or relevant records 
not held by any Federal agencies.  The veteran was told that 
it was his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  Thus, the RO has satisfied the requirement to 
notify the claimant of which portion of the information and 
evidence, if any, was to be provided by the claimant and 
which portion, if any, would be obtained by VA on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  (Although the February 
2004 letter to the veteran informing him of the notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim in February 2003, in 
August 2002, "the appellant [was] provided the content-
complying notice to which he [was] entitled."   Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Regarding VA's duty to assist, service medical records, post-
service VA and private treatment and examination reports, 
numerous statements from the veteran, and hearing testimony 
are of record.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that the veteran that the veteran 
testified in support of his claim before the undersigned 
Veterans Law Judge at the RO in Oakland, California in May 
2005.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  

II.  Relevant Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1131.  Hence, in 
the absence of proof of a present disability, service 
connection may not be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The United States Court of 
Appeals for Veterans Claims has held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

III.  Analysis

The veteran contends that his current thyroid disorder, 
diagnosed as hypothyroidism, is the result of being 
physically assaulted by United States Marine Corps Military 
Police after he was involved in a verbal altercation with a 
woman shop clerk on base.  The veteran contends that after 
the assault, he began to gain weight, which was the onset of 
his thyroid disorder.

In this case, the veteran's service medical records are 
devoid of any subjective complaints or clinical findings 
referable to the thyroid or to the appellant gaining weight.  
Indeed, service entrance and separation examination reports 
reflect that the veteran weighed 176 and 180 pounds, 
respectively (see service entrance and separation examination 
reports, dated in May 1975 and May 1979, respectively).  
Service personnel records include a June 1978 report 
reflecting that the veteran was involved in court martial 
proceedings after he and a woman shop clerk on base exchanged 
insulting words.  The veteran was charged with disorderly 
conduct.  

The post-service VA and private medical evidence of record 
shows that the veteran was initially diagnosed as having 
hypothyroidism in April 2002 (see VA outpatient report, dated 
in April 2002), almost 30 years after his discharge from 
military service.  In addition, there is no competent medical 
evidence linking the disability to service.

In light of the foregoing, the Board but must deny this claim 
because there is no evidence that the veteran has a thyroid 
disorder, diagnosed as hypothyroidism, as result of a 
personal assault during service.  In reaching this 
determination, the Board does not question the sincerity of 
the veteran's conviction that his thyroid disorder is related 
to an in-service personal assault.  As a lay person, however, 
the Board notes that the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. App. 
at 520; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since there is no medical evidence linking the 
veteran's thyroid disorder, diagnosed as hypothyroidism, to 
service, there is no basis upon which to establish service 
connection for this condition.


ORDER

Service connection for a thyroid disorder, currently 
diagnosed as hypothyroidism, is denied. 




REMAND

The veteran contends that he has PTSD and a chronic urinary 
disorder and impotence as a result of being verbally taunted 
and physically assaulted in the groin by United States Marine 
Corps Military Police after he was involved in a verbal 
altercation with a woman shop clerk on base.  The veteran 
contends that after the assault, he was court martialed 
because of his race.  He maintains that he does not recall 
the specifics surrounding the incident (i.e., names of the 
military policemen or the woman shop clerk), but that his 
PTSD, urinary condition and impotence had their onset after 
the alleged in-service assault.

The Board notes that upon evaluation by VA in February 1997, 
the veteran reported that since 1989, he had been receiving 
disability benefits from the Social Security Administration 
(SSA) because of his "bladder problem and mental 
condition."  However, a review of the claims file does not 
contain any SSA records or how the appellant's claim was 
adjudicated.  In order to ensure that the veteran's petitions 
to reopen his claims for service connection for PTSD and a 
urinary disorder and impotence (claimed as kidney and bladder 
problems and sexual dysfunction) are adjudicated on the basis 
of a complete evidentiary record, the SSA award notice and 
copies of all evidence relied on by SSA should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In addition, during a February 1997 VA mental examination, 
the veteran indicated that in 1988, he had received treatment 
and medication from a private psychiatrist in Sacramento, 
California.  As the records from the private psychiatrist 
noted in the February 1997 VA examination report have not 
been associated with the claims file, an attempt should be 
made to obtain them as they may be pertinent to the veteran's 
petition to reopen his claim for service connection for PTSD.  
Furthermore, the Board notes that when the veteran was seen 
at the McClellan VA community based outpatient clinic in 
April 2002 for various disorders to include, but not limited 
to, depression and impotence, the examining physician 
indicated that the appellant was scheduled to return to the 
clinic in ten to twelve weeks.  However, additional clinical 
records from the aforementioned VA facility are not contained 
in the claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In light of the foregoing, the veteran's case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service discharge in 
May 1979 for psychiatric problems, 
including PTSD, and also a urinary 
disorder and impotence.  This should 
specifically include medical and 
treatment records from the private 
psychiatrist in Sacramento, California 
referred to by the appellant when 
examined by VA in February 1997 (see 
February 1997 VA mental examination 
report).  In addition, all clinical 
records pertaining to the veteran, dating 
from April to July 2002, from the VA 
McClellan Community Based Outpatient 
Clinic, should also be associated with 
the claims file.  

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  The veteran 
should be given an opportunity to obtain 
them. 

2.  The RO should obtain from the Social 
Security Administration the record 
pertinent to any claim by the veteran for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning any such award. 

3.  If the RO concludes that the claims 
for service connection for PTSD and a 
urinary disorder and impotence (claimed 
as kidney and bladder problems and sexual 
dysfunction) should be reopened, the RO 
should then decide whether a medical 
examinations or opinions are needed to 
decide the claims.  
38 C.F.R. § 3.159(c) (2)(2005).  Any 
other evidentiary development deemed 
necessary should be undertaken.

4.  Thereafter, the RO should re-
adjudicate the veteran's petitions to 
reopen the claims for service connection 
for PTSD and a urinary disorder and 
impotence (claimed as kidney and bladder 
problems and sexual dysfunction), the RO 
should use the exact definition of new 
and material evidence as set forth in 
38 C.F.R. 
§ 3.156 (2005).  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  (The 
supplemental statement of the case should 
make it clear to the veteran that 
provisions of 38 C.F.R. § 3.156 (2005) 
apply because his claims to reopen were 
filed after August 29, 2001, when the 
definition of "new and material" 
evidence changed).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


